Citation Nr: 1211961	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  07-07 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran had active military service from July 1946 to January 1948, and from July 1950 to July 1952.  His award and decorations include the Purple Heart Medal for sustaining combat wounds during his military service.  He died in November 2005.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2010, the Board remanded the appellant's claim of entitlement to service connection for the cause of the Veteran's death in order to comply with VA's duties to notify and assist in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007); to request authorization from the appellant in order to obtain the Veteran's private nursing home records; and to obtain VA treatment records dated from 2004 through 2006.  In February 2011, the Board again remanded the appellant's claim in order to obtain private treatment records.  In November 2011, the Board requested a medical expert opinion from Veterans Health Administration (VHA).  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the May 2010 and February 2011 remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on November [redacted], 2005.  The death certificate reflects that the immediate cause of death was hypoxia; cardiopulmonary arrest was noted to have led to hypoxia; and atherosclerotic cardiovascular disease was reported as the underlying cause which initiated the events resulting in death.  The other significant condition contributing to death, but not resulting in the underlying cause, was end stage Alzheimer's disease.

2.  At the time of the Veteran's death, service connection was in effect for varicose veins of the left leg, post-operative (P.O.), with residual lymphedema and scarring; residual gunshot wound (GSW) of the left thigh and leg with limitation of motion of left hip and knee with damage to lumbar nerve plexes, and atrophy of the left thigh and leg; and residual abdominal surgery for repair of GSW.

3.  Hypoxia, cardiopulmonary arrest, atherosclerotic cardiovascular disease, and end stage Alzheimer's disease are not shown to be causally or etiologically related to any disease, injury, or incident in service, and such did not manifest within one year of the Veteran's discharge from service.

4.  Service-connected varicose veins of the left leg, P.O., with residual lymphedema and scarring; residual GSW of the left thigh and leg with limitation of motion of left hip and knee with damage to lumbar nerve plexes, and atrophy of left thigh and leg; and residual abdominal surgery for repair of GSW are not shown to have caused, or substantially or materially contributed to cause, the Veteran's death.



CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310, 1312, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In the context of a claim for dependency and indemnity compensation (DIC) benefits, which includes a claim for service connection for the cause of the Veteran's death, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, letters were provided to the appellant in January 2006, May 2006, and May 2010.  The January 2006 letter advised the appellant that, in order to establish entitlement to DIC benefits, the evidence must show that the Veteran died while on active duty or from a service-related injury or disease.  Such letter also advised her of her and VA's respective responsibilities in obtaining the evidence and information necessary to substantiate her claim.  The May 2006 letter informed the appellant of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  The May 2010 letter informed the appellant of the disabilities for which the Veteran was service-connected at the time of his death, and the information and evidence necessary to establish service connection for the cause of the Veteran's death based on such service-connected disabilities and based on a disability not yet service-connected.   

While the May 2006 and May 2010 letters were sent after the initial March 2006 rating decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the May 2006 and May 2010 letters were issued, the appellant's claim was readjudicated in the January 2007 statement of the case and the July 2010 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  The appellant has not identified any additional, outstanding records necessary to decide her pending appeal.  In this regard, the Board observes that she provided authorization forms for VA to obtain the Veteran's private treatment records in November 2010; however, such expired as they were past the 180 days allowable under the Health Insurance Portability and Accountability Act (HIPAA).  As such, VA requested in February 2011 and July 2011 letters that the appellant submit updated forms; however, she did not respond to such letters.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a claimant wishes help, he or she cannot passively wait for it in circumstances where he or she may or should have evidence that is essential in obtaining the putative evidence. Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406   (1991) (per curiam).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

Additionally, VA opinions were obtained regarding the Veteran's cause of death in December 2006 and November 2011.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  In this regard, the Board notes that both the VA examiner and the VHA physician, respectively, offered etiological opinions as to the relationship between the Veteran's service-connected disabilities and his cause of death, and based their conclusions on their reviews of the record.  Moreover, they offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The appellant's representative raises two challenges to the adequacy of the November 2011 VHA opinion in her February 2012 Appellant's Response Brief.  The Board finds that both challenges are without merit.  First, the representative asserts that the VHA opinion is inadequate because "[t]here was no autopsy to support either line of medical thinking," including the rationale for the VHA opinion.  However, there is no requirement that an autopsy be performed in order to render an opinion in a DIC case; this is especially the case where, as here, the VHA medical expert was able to render an opinion without finding that an autopsy was necessary.  Cf. Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991) (holding that the duty to assist includes providing additional testing or examinations recommended by a VA examiner).

Second, the representative asserts that the VHA opinion is inadequate because the medical expert "did not discuss whether the service-connected disabilities materially contribute to death."  The Board acknowledges that the medical expert did incorrectly and ungrammatically excerpt the Board's medical question at the top of his letter to VA, such that it read, in pertinent part, "whether the Veteran's service connected disabilities, either individually or in combination, were at least as likely as not to have been either the principal cause of his death [sic]."  However, the Board finds that the medical expert did discuss the relationship between the Veteran's service-connected disabilities and his cause of death, and that this discussion, read substantively, covered both principal and contributory causes.  

Indeed, when addressing the positive nexus opinion dated in April 2006, the VHA medical expert found that the series of events that the April 2006 clinician relied on to link the Veteran's service-connected disorders to his causes of death-namely, a deep vein thrombosis (DVT) and pulmonary embolism (PE)-were speculative insofar as neither had ever been diagnosed in the Veteran.  Furthermore, the VHA medical expert explained in detail the process by which the Veteran's diagnosed medical disorders led to his death, and that these did not involve any of the Veteran's service-connected disabilities.  Because the VHA medical expert specifically refuted the occurrence of a DVT and PE, it clearly follows that they could neither be the principal nor a contributory cause of death.  Moreover, the VHA medical expert's affirmative discussion of the process of the Veteran's death excluded any service-connected disabilities; this further encompasses the conclusion that the Veteran's service-connected disabilities were neither principal nor contributory causes of the Veteran's death.  Therefore, the Board finds that, in light of the thorough discussion provided by the VHA medical expert, such opinion adequately addresses whether the Veteran's service-connected disabilities were a contributory cause of the Veteran's death.   Accordingly, as such opinions are adequate to decide the claim, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue decided herein has been met.  See DeLaRosa, supra.

As indicated previously, the Board remanded this case in May 2010 in order to comply with VA's duties to notify and assist in accordance with the VCAA and Hupp, supra; to request authorization from the appellant in order to obtain the Veteran's private nursing home records; and to obtain VA treatment records dated from 2004 through 2006.  Subsequently, the AOJ provided the Veteran with notice compliant with the VCAA and Hupp, supra, in May 2010; requested authorization for additional records; and obtained the Veteran's VA treatment records dated from 2004 through 2006.  Additionally, in February 2011, the Board remanded the appellant's claim in order to obtain private treatment records.  The Board finds that the AOJ complied with this remand as it contacted the appellant by letter in February 2011 and July 2011 and requested that she complete and return an enclosed VA Form 21-4142, and the appellant did not reply.  Therefore, the Board finds that the AOJ has substantially complied with the May 2010 and February 2011 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.


Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis, supra.  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II.  Analysis

The Veteran died on November [redacted], 2005.  The death certificate reflects that the immediate cause of death was hypoxia; cardiopulmonary arrest was noted to have led to hypoxia; and atherosclerotic cardiovascular disease was reported as the underlying cause which initiated the events resulting in death.  The other significant condition contributing to death, but not resulting in the underlying cause, was end stage Alzheimer's disease.

At the time of the Veteran's death, he was service-connected for (1) varicose veins of the left leg, P.O., with residual lymphedema and scarring; (2) residual GSW of the left thigh and leg with limitation of motion of left hip and knee with damage to lumbar nerve plexes, and atrophy of the left thigh and leg; and (3) residual abdominal surgery for repair of GSW.  The Veteran's nonservice-connected disabilities at the time of death included varicose veins of the right leg, osteoarthritis of the left knee and ankle, and cholecystectomy.  The Veteran did not have any claims for service connection pending at the time of his death.

The appellant, in her statements, including her February 2007 substantive appeal, contends that the Veteran's service-connected disabilities-including varicose veins and a left leg nerve injury-caused DVT and a PE in the Veteran, which led to peripheral vascular disease, hypoxemia and cardiac arrest, which ultimately resulted in his death.  The appellant cited an April 2006 letter provided by the Veteran's treating VA physician which supported her contention.

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The appellant does not contend, and the evidence does not show, that the Veteran's fatal hypoxia, cardiopulmonary arrest, atherosclerotic cardiovascular disease, or end stage Alzheimer's disease are causally or etiologically related to any disease, injury, or incident in service, or that such manifested within one year of his discharge from service.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

Rather, as noted previously, the appellant contends that the Veteran's service-connected varicose veins of the left leg, P.O., with residual lymphedema and scarring; and residual GSW of the left thigh and leg with limitation of motion of left hip and knee with damage to lumbar nerve plexes, and atrophy of left thigh and leg  resulted in his fatal hypoxia, cardiopulmonary arrest, and atherosclerotic cardiovascular disease.  As such, this case turns on whether the Veteran's service-connected disabilities caused, or contributed to cause, his death.  In this regard, there are conflicting opinions of record.  The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

In April 2006, the Veteran's treating VA physician wrote a letter that included the following etiological opinion:

[The Veteran's spouse] described his being confined to a nursing home at bed rest for over nine months [after he was] admitted there for further care after a brief admission for an acute medical problem.  He has a history of service connection for varicose veins and sciatic nerve damage to the left leg related to a prior gunshot wound in the Korean War.  His exam in my office has shown muscular atrophy and foot drop in the left leg, [and] changes of chronic venous insufficiency in both legs, all related to his service connected disability.  The cause of death on his death certificate[] was listed as cardiac arrest and hypoxemia.  Under these circumstances [the Veteran] would be very high risk for deep vein thrombosis and pulmonary embolism.  Pulmonary embolism could cause hypoxemia and cardiac arrest.  I feel more likely than not that the immediate cause of [the Veteran's] death was pulmonary embolism related directly to his service connected condition of varicose veins and sciatic nerve injury to the left leg.

In December 2006, a VA physician reviewed the claims file, including the death certificate and the aforementioned April 2006 letter, and opined that the Veteran's death was less likely than not caused by or a result of the Veteran's service-connected disabilities.  The physician provided the following rationale:

The veteran had multiple medical problems including atrial fibrillation untreated [with] anticoagulants...COPD [chronic obstructive pulmonary disease], Parkinsons, [and] TIA [transient ischemic attack].  The death certificate details hypoxia, cardiopulmonary arrest, ASHD [arteriosclerotic heart disease] and dementia.  Review of the records reveals [that the] veteran was in [an] Extended Care Facility as he required total personal care, could not feed himself, [and] had contractures and decubitus.  The letter from [April 2006] relates [that] the veteran's varicose veins and left sciatic nerve injury "more likely than not" resulted in DVT, pulmonary embolism, hypoxia and death.  It is the opinion of this provider that it is speculative to consider DVT and pulmonary embolism as causative factors in the veteran's death....While the veteran was [service-connected] for varicose veins and paralysis of sciatic nerve, it is the opinion of this provider that the veteran's [service-connected] conditions most likely played no role in his death.  The death certificate does not support pulmonary embolism, and the veteran had been near death [for] 1 week.  Pulmonary embolisms typically result in complications [with] rapid deterioration and sudden death....[T]he veteran had many other contributing factors that were much more likely to have contributed to his death.

In November 2011, a VHA physician provided written discussion of the evidence of record, including the Veteran's death certificate and the April 2006 and December 2006 opinions.  The physician then opined:

The first [April 2006] physician is correct that the classical pattern of deep venous thrombosis followed by recurrent pulmonary embolism is sudden cardio-pulmonary-vascular deterioration (hypotension, new onset hypoxemia) followed by stability after aggressive cardio-pulmonary-vascular therapy (fluid resuscitation, vasoconstrictor medications and oxygen may permit patient to rally) followed by (sometimes) fatal deterioration from yet another embolism.  There is NO evidence these events occurred.  Therefore, I must consider this line of medical thinking-that the veteran died from fatal thromboembolism-is speculative.  To link this speculative cause of death to decades old surgical procedures is additional speculation.  This line of thinking must explain why this patient did not suffer from thromboembolic complications immediately following surgery-the highest period of risk and why current surgical practice includes preventive therapy, so-called DVT prophylaxis), recurrent DVT over the decades and following contralateral orthopedic surgery (right total knee replacement).  There was no explanation to bolster the argument.

I agree with the second [December 2006] physician's opinions that this patient had multiple medical problems that would lead to death, including atrial fibrillation (predisposes to cardiac arrhythmia), COPD (predisposes to pneumonia and hypoxemia, that, in turn, predispose to fatal cardiac arrhythmia), history of stroke and dementia (both predispose to pneumonia, hypoxemia).  This cascade of deterioration in elderly infirm patients was described a century ago by William Osler, the father of American medicine-he called pneumonia the friend of the infirm and elderly and, elegantly, the captain of the ship of Death.

(Emphasis in original).  The Board finds that the probative value of the December 2006 and November 2011 medical opinions outweigh that of the April 2006 medical opinion, because the latter opinion relies on mere speculation regarding possible DVT and pulmonary embolism.

Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  38 C.F.R. § 3.102; see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as 'could have been' is not probative); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link is too general and inconclusive); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (a medical opinion expressed in terms of 'may' also implies 'may or may not' and is too speculative to establish a causal relationship); Morris v. West, 13 Vet. App. 94, 97 (1999) (a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative).

In this case, the April 2006 VA physician opined that "[u]nder these circumstances [the Veteran] would be very high risk for deep vein thrombosis and pulmonary embolism.  Pulmonary embolism could cause hypoxemia and cardiac arrest.  I feel more likely than not that the immediate cause of [the Veteran's] death was pulmonary embolism related directly to his service connected condition of varicose veins and sciatic nerve injury to the left leg."  (Emphasis added.)  As discussed in the November 2011 VHA opinion, the April 2006 VA physician makes the leap from noting the Veteran's very high risk of developing a pulmonary embolism and speculating that it could cause hypoxemia and cardiac arrest, to the conclusion that he did in fact experience a pulmonary embolism, that it was a result of his service-connection disabilities, and that it was also the immediate cause of his death.

Significantly, the Veteran was not diagnosed with DVT or a pulmonary embolism.  Moreover, as the December 2006 physician found, the Veteran's death certificate does not support a finding of a pulmonary embolism, and he noted that the fact that the Veteran had been near death for 1 week is further evidence against the finding of a  pulmonary embolism, because they typically result in complications with rapid deterioration and sudden death.  Furthermore, the December 2006 and November 2011 physicians' opinions are entitled to greater probative weight because, unlike the April 2006 physician, their conclusions are consistent with the medical record as well as the documented causes of death listed on the Veteran's death certificate.

The Board acknowledges the appellant's representative's argument in the February 2012 Appellant's Response Brief that "[s]peculation is innately intertwined in the examiner's line of work.  That is why there are graduated levels of certainty.  Few things in this life...are perfectly clear."  However, the Board finds that this argument misconstrues the applicable legal standard.  A medical opinion need not be expressed in terms of certainty; even an opinion finding equipoise between a positive and negative etiological conclusion can assist the Board.  38 C.F.R. § 3.102.  However, the absence of medical certainty is not synonymous with the presence of pure speculation; indeed, the applicable regulation specifically makes a distinction between a finding "within the range of probability as distinguished from pure speculation or remote possibility."  Id.  In this case, the April 2006 VA physician's opinion constitutes mere speculation for the reasons described above and, as such, it cannot support a grant of service connection.

Additionally, the Board notes that the appellant has contended on her own behalf that the Veteran's service-connected disabilities caused or contributed to the Veteran's death.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question of the relationship between the Veteran's service-connected disabilities and his death is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the question of whether the Veteran's service-connected disabilities caused his death involves a discussion of the impact his varicose veins of the left leg, P.O., with residual lymphedema and scarring; residual GSW of the left thigh and leg with limitation of motion of left hip and knee with damage to lumbar nerve plexes, and atrophy of the left thigh and leg; and residual abdominal surgery for repair of GSW had on his vascular, cardiac, and respiratory systems.  There is no indication that the appellant possesses the requisite skill or knowledge necessary to offer such a discussion.  Therefore, the Board finds that the appellant is not competent to opine on that complex medical question.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107.



ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


